Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 17/133,009 filed on 12/23/2020.  
2. 	Claims 1-20 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5.	Claims 1-20 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-32 of US Patent 10,877,669. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/133,009
10,877,669
1. (Original) A system, comprising: a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service; wherein the data storage service provides a service interface through which service requests are received from storage service clients; wherein the data storage service maintains a plurality of tables in a data store on behalf of one or more storage service clients, and wherein maintaining the plurality of tables comprises storing table data in each of one or more partitions on respective computing nodes in the data store; wherein the data storage service is configured to receive a service request to create a table in the data store, wherein the request specifies selection of a committed throughput model for servicing requests directed to the table from among two or more throughput models supported by the data storage service, and wherein the request specifies a committed throughput level for the table; wherein, in response to receiving the request, the data storage service is configured to reserve sufficient resources for the table to meet the specified committed throughput level; wherein the data storage service is configured to receive a service request to increase the committed throughput level for the table, wherein the request specifies an increased committed throughput level for the table; and wherein, in response to receiving the request to increase the committed throughput level for the table, the data storage service is configured to increase the resources reserved for the table to meet the increased committed throughput level for the table.
1. A system, comprising: a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service; wherein the data storage service offers a plurality of application programming interfaces (APIs) to perform different table operations at the data storage service in response to requests received from storage service clients; wherein the data storage service maintains a plurality of tables in a data store on behalf of one or more storage service clients, and wherein maintaining the plurality of tables comprises storing table data in each of one or more partitions on respective computing nodes in the data store; wherein the data storage service is configured to: receive a first request formatted according to one of the APIs from a storage service client of the data storage service; wherein, in response to receiving the first request, the data storage service is configured to: parse the first request to identify a table operation to create a first table in the data store, wherein the first request specifies a selection of a committed throughput model for servicing requests directed to the first table from among two or more models supported by the data storage service comprising at least the committed throughput model and a best effort throughput model, wherein the first request specifies an initial non-zero committed throughput level for the committed throughput model for the first table, and wherein the committed throughput model guarantees throughput for the first table at the specified initial non-zero committed throughput level; and reserve sufficient resources for the first table to meet the specified initial committed throughput level of the committed throughput model, without guarantee that requests directed to the first table in excess of the specified initial committed throughput level will be serviced at the specified initial committed throughput level; receive a second request formatted according to one of the APIs from the storage service client or a different storage service client of the data storage service; wherein, in response to receiving the second request, the data storage service is configured to: parse the second request to identify a table operation to create a second table in the data store, wherein the second request specifies a selection of the best effort throughput model for servicing requests directed to the second table from among the two or more models supported by the data storage service, wherein no committed throughput level is specified in the second request for the second table, and wherein the best effort throughput model does not guarantee a throughput level for traffic directed to the second table; and initiate creation of the second table; monitor usage of the second table; automatically increase or decrease the resources of the second table according to the monitored usage, without further initiation from the data storage service client or the different data storage service client; receive a third request from the storage service client or a different storage service client formatted according to a different one of the APIs; wherein, in response to receiving the third request, the data storage service is configured to: parse the third request to identify a table operation to change the initial committed throughput level for the first table, wherein the third request specifies the change to the initial committed throughput level for the first table; and change the resources reserved for the first table to meet the specified change to the initial committed throughput level for the first table while continuing to accept and service additional requests directed to the first table.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakke et al. (US Patent Application Publication 2002//0032816, hereinafter Bakke), and in view of Lumb et al. (US Patent Application Publication 2004/0194095, hereinafter Lumb)
As to claim 1, Bakke teaches A system [as shown in figure 1], comprising: 
a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service [as shown in figure 1, where the nodes comprise items 111-114; Data storage subsystems traditionally comprised homogeneous collections of data storage elements on which the application data was stored for a plurality of host processors … (¶ 0003); The intelligent data storage manager functions to combine the non-homogeneous physical devices contained in a data storage subsystem to create a logical device with new and unique quality of service characteristics that satisfy the criteria for the policies appropriate for the present data object. In particular, if there is presently no logical device that is appropriate for use in storing the present data object, the intelligent data storage manager defines a new logical device using existing physical and/or logical device definitions as component building blocks to provide the appropriate characteristics to satisfy the policy requirements … (abstract)]; 
wherein the data storage service provides a service interface through which service requests are received from storage service clients [as shown in figure 1; …  As far as the host processors 111-114 are concerned, the name servers 131-134 implement a real physical device. The name servers 131-134 convert the user data received from the host processor 111-114 into a user data object which can be either converted into a canonical format or left in binary format. The object handle server maps the object handle to logical device addresses and allows multiple instances of a data object. The object handle server 102 maps the user data object into a data space for storage. The mapping is determined by the policies programmed into the policy manager 105 of the data storage subsystem 100 and subject to security layer 103. The persistent storage for the object space is determined by the logical device manager 104 which allocates or creates a logical device based upon policies for storing the user data provide the user with a fast response time to the file request … (¶ 0025)];
wherein the data storage service maintains a plurality of tables in a data store on behalf of one or more storage service clients, and wherein maintaining the plurality of tables comprises storing table data in each of one or more partitions on respective computing nodes in the data store [The policy attributes and the potential algorithms that are used to map user requirements to storage devices are managed by the intelligent storage manager 110. A typical general set of attributes for storage devices is shown in Table 1: … (¶ 0013-0014); Table 2 provides a more complex comparison of device attributes versus attributes defined through user policy. In this example, the set of attributes of the following storage subsystems: single disk, RAID, single tape drive, and RAIT are listed. The intelligent storage manager 110 determines an optimal storage solution by doing a distance calculation between 1) the set of attributes for each device and 2) the set of attributes for a file (defined through user policy) (¶ 0019)];
wherein the data storage service is configured to receive a service request to create a table in the data store, wherein the request specifies selection of a committed throughput model for servicing requests directed to the table from among two or more throughput models supported by the data storage service, and wherein the request specifies a committed throughput level for the table [The policy attributes and the potential algorithms that are used to map user requirements to storage devices are managed by the intelligent storage manager 110. A typical general set of attributes for storage devices is shown in Table 1: … The present intelligent data storage manager 110 is responsive to one of the host processors 111 initiating a data write operation by transmitting a predefined set of commands over a selected one of the communication links to the data storage subsystem 100 … The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0013-0015); Table 2 provides a more complex comparison of device attributes versus attributes defined through user policy. In this example, the set of attributes of the following storage subsystems: single disk, RAID, single tape drive, and RAIT are listed. The intelligent storage manager 110 determines an optimal storage solution by doing a distance calculation between 1) the set of attributes for each device and 2) the set of attributes for a file (defined through user policy) (¶ 0019)]; 
wherein, in response to receiving the request, the data storage service is configured to reserve sufficient resources for the table to meet the specified committed throughput level [The policy attributes and the potential algorithms that are used to map user requirements to storage devices are managed by the intelligent storage manager 110. A typical general set of attributes for storage devices is shown in Table 1: … The present intelligent data storage manager 110 is responsive to one of the host processors 111 initiating a data write operation by transmitting a predefined set of commands over a selected one of the communication links to the data storage subsystem 100 … The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives achieve the desired data throughput (¶ 0013-0015)]; 
wherein the data storage service is configured to receive a service request to increase the committed throughput level for the table, wherein the request specifies an increased committed throughput level for the table [… This is accomplished by creating a composite virtual device that implements the defined desired data storage characteristics. For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput. There are many instances of data file storage where the needs of the application and/or user do not correspond to the reality of the data storage characteristics of the various data storage elements 151-153 and virtual data storage elements 154-155 that are available in the data storage subsystem 100. For example, the application "video on demand" may require a high reliability data storage element and fast access to the initial portion of the file … In this example, the defined data storage characteristics may be partially satisfied by a Redundant Array of Inexpensive Tapes since the reliability of this data storage device is high as is the data bandwidth, yet the cost of implementation is relatively low, especially if the configuration is a RAIT-5 and the data access speed is moderate. In making a determination of the appropriate data storage device, the intelligent data storage manager 110 must review the criticality Lumb more expressively teaches a service request to increase the committed throughput level --A quality-of-service controller and related method for a data storage system … To increase throughput, the target queue depth may be increased when the target latency for each workload is greater than each computed latency value (abstract); Increasingly, organizations outsource their data storage and management needs to a storage service provider (SSP). The SSP allocates storage on its own disk arrays that it makes available to its customers. While an organization may serve its storage needs internally, by purchasing equipment and hiring appropriate personnel, the organization may also internally follow an SSP model for providing storage services to its separate divisions (¶ 0005); … The capacity planner 102 allocates storage for each workload on the storage device 106 by assigning the stores to the devices 106 and also ensures that the devices 106 have sufficient capacity and bandwidth to meet the aggregate demands of the workloads. This allocation may be changed periodically to meet changing requirements of the workloads and changes to configurations of the devices 106 … (¶ 0019); … Conversely, increasing the depth of the device queue 118 tends to increase latency and also tends to increase throughput. This assumption is expected to be true for most disks and disk arrays. The controller 116 attempts to maintain the device queue 118 full (i.e. at its target depth). This is because a having many requests in the device queue 118 improves utilization of the devices 106 and, thus, maximizes throughput … Conversely, if all of the new target latencies are longer than the measured latencies for all of the workloads, the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0038-0040)]; and 
wherein, in response to receiving the request to increase the committed throughput level for the table, the data storage service is configured to increase the resources reserved for the table to meet the increased committed throughput level for the table [… This is accomplished by creating a composite virtual device that implements the defined desired data storage characteristics. For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput. There are many instances of data file storage where the needs of the application and/or user do not correspond to the reality of the data storage characteristics of the various data storage elements 151-153 and virtual data storage elements 154-155 that are available in the data storage subsystem 100. For example, the application "video on demand" may require a high reliability data storage element and fast access to the initial portion of the file … In this example, the defined data storage characteristics may be partially satisfied by a Redundant Array of Inexpensive Tapes since the reliability of this data storage device is high as is the data Lumb more expressively teaches increasing the committed throughput level -- A quality-of-service controller and related method for a data storage system … To increase throughput, the target queue depth may be increased when the target latency for each workload is greater than each computed latency value (abstract); Increasingly, organizations outsource their data storage and management needs to a storage service provider (SSP). The SSP allocates storage on its own disk arrays that it makes available to its customers. While an organization may serve its storage needs internally, by purchasing equipment and hiring appropriate personnel, the organization may also internally follow an SSP model for providing storage services to its separate divisions (¶ 0005); … The capacity planner 102 allocates storage for each workload on the storage device 106 by assigning the stores to the devices 106 and also ensures that the devices 106 have sufficient capacity and bandwidth to meet the aggregate demands of the workloads. This allocation may be changed periodically to meet changing requirements of the workloads and changes to configurations of the devices 106 … (¶ 0019); … Conversely, increasing the depth of the device queue 118 tends to increase latency and also tends to increase throughput. This assumption is expected to be true for most disks and disk arrays. The controller 116 attempts to maintain the device queue 118 full (i.e. at its target depth). This is because a having many requests in the device queue 118 improves utilization of the maximizes throughput … Conversely, if all of the new target latencies are longer than the measured latencies for all of the workloads, the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0038-0040)].
Regarding claim 1, Bakke teaches the storage service includes attributes such as throughput, and that different applications may require different levels of attributes [… This is accomplished by creating a composite virtual device that implements the defined desired data storage characteristics. For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput. There are many instances of data file storage where the needs of the application and/or user do not correspond to the reality of the data storage characteristics of the various data storage elements 151-153 and virtual data storage elements 154-155 that are available in the data storage subsystem 100. For example, the application "video on demand" may require a high reliability data storage element and fast access to the initial portion of the file … In this example, the defined data 
However, Lumb specifically teaches a service request to increase throughput [A quality-of-service controller and related method for a data storage system … To increase throughput, the target queue depth may be increased when the target latency for each workload is greater than each computed latency value (abstract); Increasingly, organizations outsource their data storage and management needs to a storage service provider (SSP). The SSP allocates storage on its own disk arrays that it makes available to its customers. While an organization may serve its storage needs internally, by purchasing equipment and hiring appropriate personnel, the organization may also internally follow an SSP model for providing storage services to its separate divisions (¶ 0005); … The capacity planner 102 allocates storage for each workload on the storage device 106 by assigning the stores to the devices 106 and also ensures that the devices 106 have sufficient capacity and bandwidth to meet the aggregate demands of the workloads. This allocation may be changed periodically to meet changing requirements of the workloads and changes to configurations of the devices 106 … (¶ 0019); … Conversely, increasing the depth of the device queue 118 tends to increase latency and tends to increase throughput. This assumption is expected to be true for most disks and disk arrays. The controller 116 attempts to maintain the device queue 118 full (i.e. at its target depth). This is because a having many requests in the device queue 118 improves utilization of the devices 106 and, thus, maximizes throughput … Conversely, if all of the new target latencies are longer than the measured latencies for all of the workloads, the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0038-0040)].
Therefore, it would have been obvious or one of ordinary skills in the art prior to Applicant’s invention to send a service request to increase throughput, as demonstrated by Lumb, and to incorporate it into the existing scheme disclosed by Bakke, in order to increase the throughput if necessary. 
As to claim 2, Bakke in view of Lumb teaches The system of claim 1, wherein the specified committed throughput level and the increased committed throughput level are expressed in terms of normalized logical service request units [Bakke -- … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality to thereby achieve the desired data throughput (¶ 0015); Lumb -- … Conversely, if all of the new target latencies are longer than the measured latencies for all of the workloads, the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0040)].
As to claim 3, Bakke in view of Lumb teaches The system of claim 1, wherein increasing the resources reserved for the table comprises: adding one or more partitions for the table; or increasing an amount of input/output throughput capacity allocated to the table [Bakke -- … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0015); Lumb -- … The capacity planner 102 allocates storage for each workload on the storage device 106 by assigning the stores to the devices 106 and also ensures that the devices 106 have sufficient capacity and bandwidth to meet the aggregate demands of the workloads. This allocation may be changed periodically to meet changing requirements of the workloads and changes to configurations of the devices 106 … (¶ 0019); … Conversely, if all of the new target the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0040)].
As to claim 4, Bakke in view of Lumb teaches The system of claim 1, wherein in response to service request traffic directed to the table exceeding a current committed throughput level, the data storage service is configured to throttle at least a portion of the service requests that are received in excess of the current committed throughput level, wherein the current committed throughput level comprises the specified committed throughput level or the increased committed throughput level [Bakke -- … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0015); Lumb -- … The capacity planner 102 allocates storage for each workload on the storage device 106 by assigning the stores to the devices 106 and also ensures that the devices 106 have sufficient capacity and bandwidth to meet the aggregate demands of the workloads. This allocation may be changed periodically to meet changing requirements of the workloads and changes to configurations of the devices 106 … (¶ 0019); … Conversely, if all of the new target latencies are longer than the measured latencies for all of the workloads, the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0040)].
As to claim 5, Bakke in view of Lumb teaches The system of claim 1, wherein in response to service request traffic directed to the table exceeding a current committed throughput level, the data storage service is configured to service at least a portion of the service requests that are received in excess of the current committed throughput level, wherein the current committed throughput level comprises the specified committed throughput level or the increased committed throughput level [Bakke -- … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0015); Lumb -- … The capacity planner 102 allocates storage for each workload on the storage device 106 by assigning the stores to the devices 106 and also ensures that the devices 106 have sufficient capacity and bandwidth to meet the aggregate demands of the workloads. This allocation may be changed periodically to meet changing requirements of the workloads and changes to configurations of the devices 106 … (¶ 0019); … Conversely, if all of the new target latencies are longer than the measured latencies for all of the workloads, the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0040)].
As to claim 6, Bakke in view of Lumb teaches The system of claim 1, wherein the data storage service is configured to receive a service request to decrease the committed throughput level for the table, wherein the request specifies an decreased committed throughput level for the table; and wherein, in response to receiving the request to decrease the committed throughput level for the table, the data storage service is configured to decrease the resources reserved for the table [Bakke -- … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0015); Lumb -- In a particular implementation, the controller 116 compares the current target latencies for each workload to its average latency measured during the If any workload has a new target latency that is lower than its prior measured latency, the target depth of the device queue 118 is reduced. The amount of reduction in the target depth is preferably proportional to the largest difference among the workloads between the target latency and the measured latency. For example, in a system with two workloads W.sub.1 and W.sub.2, if the new target latency for workload W.sub.1 is 10% lower than its measured value and the new target latency for workload W.sub.2 is 5% lower than its measured value target, the target depth of the device queue 118 is preferably reduced by 10% from the prior target depth for the device queue 118 … (¶ 0040)].
As to claim 7, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 9, Bakke in view of Lumb teaches The method of claim 8, wherein said reserving comprises reserving storage resources for the table that provide lower latency accesses than storage resources allocated for tables being maintained by the data store under the best effort throughput model [Bakke -- … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a to thereby achieve the desired data throughput (¶ 0015); Lumb -- … The capacity planner 102 allocates storage for each workload on the storage device 106 by assigning the stores to the devices 106 and also ensures that the devices 106 have sufficient capacity and bandwidth to meet the aggregate demands of the workloads. This allocation may be changed periodically to meet changing requirements of the workloads and changes to configurations of the devices 106 … (¶ 0019); … Conversely, if all of the new target latencies are longer than the measured latencies for all of the workloads, the target depth of the device queue 118 may be increased to allow for greater throughput. For example, the target depth may be increased by a predetermined multiplier. For example, where the multiplier is 0.1, target depth is increased to 110% of its prior value, though another multiplier may be selected. Increasing the target depth for the device queue 118 is expected to increase throughput only where the actual queue depth attained was limited by the target depth … (¶ 0040)].
As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 12, Bakke in view of Lumb teaches The method of claim 11, wherein different types of service requests consume different numbers of logical service request units [Bakke -- … For example, assume that the user has requested a a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0015); There are many instances of data file storage where the needs of the application and/or user do not correspond to the reality of the data storage characteristics of the various data storage elements 151-153 and virtual data storage elements 154-155 that are available in the data storage subsystem 100. For example, the application "video on demand" may require a high reliability data storage element and fast access to the initial portion of the file … (¶ 0016)]. 
As to claim 13, Bakke in view of Lumb teaches The method of claim 7, wherein the specified committed throughput level comprises a specified committed throughput level for read accesses and a separately specified committed throughput level for write accesses [Bakke – as shown in TABLE 1, where random read, random write, sequential read, and sequential write are all separately specified (¶ 0013); … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0015); There are many instances of data file storage where the needs of the application and/or For example, the application "video on demand" may require a high reliability data storage element and fast access to the initial portion of the file … (¶ 0016)].
As to claim 14, Bakke in view of Lumb teaches The method of claim 7, wherein the specified committed throughput level comprises a specified committed throughput level for eventually consistent read accesses and a separately specified committed throughput level for strictly consistent read accesses [Bakke – as shown in TABLE 1, where random read, random write, sequential read, and sequential write are all separately specified (¶ 0013); … For example, assume that the user has requested a data storage device that has a 20MB/sec read performance and the data storage subsystem 100 is equipped with 5MB/sec tape drives as one of the types of physical devices. The intelligent data storage manager 110 can create a 20MB/sec data storage device by configuring a Redundant Array of Inexpensive Tape drives (RAIT) to connect a plurality of the existing tape drives 151 in parallel to thereby achieve the desired data throughput (¶ 0015); There are many instances of data file storage where the needs of the application and/or user do not correspond to the reality of the data storage characteristics of the various data storage elements 151-153 and virtual data storage elements 154-155 that are available in the data storage subsystem 100. For example, the application "video on demand" may require a high reliability data storage element and fast access to the initial portion of the file … (¶ 0016)].


As to claim 16, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.

Conclusion
7.	Claims 1-20 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 24, 2022